Case 3:21-cv-04535-ZNQ-TJB Document 23 Filed 08/26/21 Page 1 of 4 PageID: 142
                                                                          PHILIP W. CRAWFORD
                                                                          Director

                                                                          Gibbons P.C.
                                                                          One Gateway Center
                                                                          Newark, New Jersey 07102-5310
                                                                          Direct: (973) 596-4803 Fax: (973) 639-6327
                                                                          pcrawford@gibbonslaw.com




                                                  August 26, 2021


ELECTRONICALLY FILED


Magistrate Judge Tonianne J. Bongiovanni, USMJ
United States District Court, District of New Jersey
Clarkson S. Fisher Federal Building &
U.S. Courthouse, Room 6052
402 E. State Street
Trenton, New Jersey 08608

           Re: Katzovicz v HIH Logistics
               Civil Action No.: 3:21-cv-004535 (ZNQ-
               TJB)

Dear Magistrate Judge Bongiovanni:

           This office represents the interests of defendant HIH Logistics, Inc. “HIH”) in the above

matter which concerns the plaintiff’s claims that he is due monies on an logistics agreement

extant between HIH and non- party TMX Intermodal. This letter seeks leave to file a motion to

dismiss predicated on issues already raised to the Court. This office was directed to file this

letter request by personnel within Judge Quraishi’s chambers.


           Plaintiff filed this complaint on March 4 (Dkt No. 1) While process was never properly

served on Defendant HIH, on April 9, this office, along with co-counsel Lee, Hong, Degerman et

al, filed a motion to dismiss based on personal jurisdiction, improper service of process and

incorrect venue. In the alternate, a request for transfer of this matter to the Northern District of

Texas was made (Dkt. No. 8).



Newark New York Trenton Philadelphia Wilmington                               gibbonslaw.com
Case 3:21-cv-04535-ZNQ-TJB Document 23 Filed 08/26/21 Page 2 of 4 PageID: 143



Magistrate Judge Tonianne J. Bongiovanni, USMJ
August 26, 2021
Page 2



        Thereafter, Plaintiff filed his own motion for emergent relief seeking an order to show

cause why defendant HIH should not be barred from operations due to supposed failures to file

necessary US Department of Transportation documentation (Dkt No. 12) In response, the Court

sua sponte called on the plaintiff to show cause why he had standing to even bring the present

action (Dkt. No. 13) .


        Judge Quraishi ruled on July 19 that the plaintiff did not have standing to file suit based

on the documentation before the Court; said documentation not showing any assignment of

claims from nonparty TMX to plaintiff (Dkt. No 20) . The Court further ruled that the plaintiff’s

claims regarding the status of HIH were not relevant to the case before the Court. Id. The Court

dismissed Plaintiff’s complaint but allowed Plaintiff 30 days to file an amended complaint if he

so elected. Id.


        The Court did not address the April 9 motion of Defendant HIH seeking to dismiss

plaintiff’s complaint for lack of personal jurisdiction, improper venue and service of process. It

is conceded that dismissal of the Plaintiff’s complaint could be construed to render moot the

prior motion.


        The Plaintiff did file an amended complaint on July 30. The amended complaint did

present a document purporting to show the authority of the plaintiff to act on behalf of non party

TMX Intermodal. The bona fides of this document will be tested during discovery.               The

complaint, however, did not cure or address the issues of personal jurisdiction, improper service
Case 3:21-cv-04535-ZNQ-TJB Document 23 Filed 08/26/21 Page 3 of 4 PageID: 144



Magistrate Judge Tonianne J. Bongiovanni, USMJ
August 26, 2021
Page 3



of process nor venue. (Dkt No.22)       This situation would call for the re-filing of the April 9

motion to dismiss in identical form and substance.. Regrettably until today, however it was not

noticed that the amended complaint was filed. While the automatic clerk’s extension afforded

by Local Rule 6.1 would have allowed until August 27 for the Defendant HIH to answer or in

this instance, to re-file the prior motion to dismiss, since a request for the extension was not

made before the answer due date (August 13), said rule requires that the extension of time

request “must be presented to the Court for consideration.”


       Case law is legion in this Circuit that cases should be decided on their merits and not

timing issues. See e.g., Kimberg v Univ. of Scranton, 411 F. App’x 473, 479 (3d Cir. 2010)

(untimely answers should be allowed and doubts resolved in favor of allowing a determination

on the merits citing Gross v Stereo Component Systems, Inc., 700 F. 2d 120, 122 (3d Circ.

1983)). To be sure, no default has been requested as of the date of this letter, and Defendant HIH

only seeks leave to re-file its motion to dismiss by Friday August 27, the very same day a filing

would have been due had a request for time extension been requested of the Clerk before the

answer to the amended complaint was itself due (August 13).


       Given that the time requested is no different than otherwise allowed by operation of

Local Rule 6.1, it is submitted that no prejudice befalls any of the parties to this action by

granting the request herein made. In particular, since the motion is substantively as previously

presented, the nature of the application should come as no surprise to the Plaintiff who elected in
Case 3:21-cv-04535-ZNQ-TJB Document 23 Filed 08/26/21 Page 4 of 4 PageID: 145



Magistrate Judge Tonianne J. Bongiovanni, USMJ
August 26, 2021
Page 4



filing his amended complaint to not cure or address any of the deficiencies cited by the

Defendant.


        It is respectfully requested that the Court approve the request that Defendant be allowed

to file its motion to dismiss by the end of Friday August 27. Given the timing at issue, this

office will follow up with the court in the morning to see if a determination has been made.


        I thank the Court for its time and apologize for the need to impose on the Court in regard

to this issue.


                                                     Respectfully submitted,

                                                     s/ Philip W. Crawford

                                                     Philip W. Crawford

PWC/kdc
Enclosures

cc:     All parties via ECF
        (w/enclosures)
